In this proceeding the petitioner seeks to raise the question whether he was legally committed to prison after he was brought to this state upon extradition. The facts and allegations now before the court do not materially differ from those arising upon his former petition, reported in73 N.H. 350, in which the court denied his application. It is not alleged that anything has occurred since that decision affecting his legal status; so that the question presented upon this petition, having been determined against him by the former judgment, cannot be again litigated as a matter of right. He declined then, as he does now, to litigate the question of his identity on a petition for habeas corpus, insisting that it is immaterial, if, as he claims, he was forcibly brought to this state and lodged in the state prison without a judicial hearing. It is apparent, however, that if he is Shinborn he is legally held in prison under the original sentence for breaking and entering, as is alleged in the answer, without regard to the regularity or legality of the extradition proceedings *Page 215 
(Pettibone v. Nichols, 203 U.S. 192); and it was expressly so decided in the former case. The question of his identity seems to be in fact the only material one. See Ex parte Moebus, 148 Fed. Rep. 39. But "his refusal to litigate the question of his identity is an admission that he is Shinborn, and it follows that he is legally confined in the state prison unless his term of imprisonment has expired." Petition of Moebus, 73 N.H. 350, 352.
The petitioner is bound by that decision, which is followed and reaffirmed, with the suggestion that repeated applications for a writ of habeas corpus introducing no new facts material to the issue will ordinarily be summarily disposed of.
Petition denied.
All concurred.